DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to foreign priority benefits of 102019220223.3, filed 12/19/2019.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2022/0019893 A1).
Regarding Claim 1, Kwon et al. (‘893) anticipates “a method for operating a sensor of a motor vehicle  (paragraph 7: systems and methods are disclosed that accurately and robustly predict distances to objects, obstacles, a free-space boundary, and/or other portions of an environment using a deep neural network (DNN) trained with sensor data—such as LIDAR data, RADAR data, SONAR data, image data, and/or the like—and/or free-space boundary information generated by one or more DNNs, object detection algorithms, and/or computer vision algorithms...using sensor data, future motion of the ego-vehicle, and/or free-space boundary information for training the DNN, the predictions of the DNN in deployment—when using image data alone, in embodiments—are accurate and reliable even for driving surfaces that are curved or otherwise not flat; paragraph 49: the present disclosure may be described with respect to an example autonomous vehicle 2100 (alternatively referred to herein as “vehicle 2100”, “ego- vehicle 2100”, or “autonomous vehicle 2100,” an example of which is described with respect to FIGS. 21A-21D, this is not intended to be limiting...the systems and methods described herein may be used by, without limitation, non-autonomous vehicles, semi-autonomous vehicles (e.g., in one or more adaptive driver assistance systems (ADAS)), robots, warehouse vehicles, off-road vehicles, flying vessels, boats, shuttles, emergency response vehicles, motorcycles, electric or motorized bicycles, aircraft, construction vehicles, underwater craft, drones, and/or other vehicle types), comprising the following steps:
ascertaining an ego trajectory of the sensor  (paragraph 146: as the vehicle 2100 traverses the environment, the location of the origin point of the vehicle 2100 over time (e.g., as represented by ego-motion trajectory 1508 in Figure 15A, which may represent an accumulation of 3D motion of the vehicle 2100) may be tracked such that once the vehicle 2100 reaches the point in world-space that corresponds to the free-space boundary); 
generating adaptation signals for adapting at least one operating parameter of the sensor based on the ascertained ego trajectory (paragraph 146: the location information may be used to determine the profile information for the driving surface at that point—or for a plane including that point. Thus, the elevation, curve, change in position, contour, and/or other profile information corresponding to the driving surface may be determined using the ego-motion data 1404); and 
outputting the adaptation signals to adapt the at least one operating parameter of the sensor based on the adaptation signals (paragraph 146: the ego-motion data 1404 may be used to generate a representation of the profile of the ground plane or driving surface such that—since the free-space boundary points are assumed to be located on the driving surface—the predictions of the distances or depths to the free-space boundary are more accurate).” 
Regarding Claim 2, which is dependent on independent claim 1, Kwon et al. (‘893) anticipates the method of claim 1. Kwon et al. (‘893) further anticipates “receiving sensor signals from at least one further sensor of the motor vehicle and/or of the sensor, the ego trajectory being ascertained based on the sensor signals (paragraph 51: Figure 1: the process 100 may include generating and/or receiving sensor data 102 from one or more sensors of the vehicle 2100...the sensor data 102 may be used by the vehicle 2100, and within the process 100, to predict depths and/or distances to one or more objects or obstacles—such as other vehicles, pedestrians, static objects, etc.; Figures 21A-21C, the sensor data 102 may include the data generated by, without limitation, global navigation satellite systems (GNSS) sensor(s) 2158 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 2160, ultrasonic sensor(s) 2162, LIDAR sensor(s) 2164, inertial measurement unit (IMU) sensor(s) 2166 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s, etc.), microphone(s) 2196, stereo camera(s) 2168, wide-view camera(s) 2170 (e.g., fisheye cameras), infrared camera(s) 2172, surround camera(s) 2174 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 2198, speed sensor(s) 2144 (e.g., for measuring the speed of the vehicle 2100), and/or other sensor types), 
the at least one further sensor being an element selected from the following group of sensors: an inertial sensor, a uniaxial or multiaxial acceleration sensor, or a uniaxial or multiaxial rotation sensor, or a magnetometer sensor, or a satellite navigation sensor, or a GPS sensor, or a GLONASS sensor, or a Galileo sensor, or an odometry sensor, or a surroundings sensor, or a radar sensor, or a video sensor, or a LIDAR sensor, or a ultrasonic sensor, or an infrared sensor (paragraph 51: Figure 1: the process 100 may include generating and/or receiving sensor data 102 from one or more sensors of the vehicle 2100...the sensor data 102 may be used by the vehicle 2100, and within the process 100, to predict depths and/or distances to one or more objects or obstacles—such as other vehicles, pedestrians, static objects, etc.; Figures 21A-21C, the sensor data 102 may include the data generated by, without limitation, global navigation satellite systems (GNSS) sensor(s) 2158 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 2160, ultrasonic sensor(s) 2162, LIDAR sensor(s) 2164, inertial measurement unit (IMU) sensor(s) 2166 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s, etc.), microphone(s) 2196, stereo camera(s) 2168, wide-view camera(s) 2170 (e.g., fisheye cameras), infrared camera(s) 2172, surround camera(s) 2174 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 2198, speed sensor(s) 2144 (e.g., for measuring the speed of the vehicle 2100), and/or other sensor types...the sensor data 102 may alternatively or additionally be generated by any of the sensors of the vehicle 2100, another vehicle, and/or another system (e.g., a virtual vehicle in a simulated environment; paragraph 69: Once the final distance values have been determined for each object 306 using the LIDAR data and/or the RADAR data (and/or SONAR data, ultrasonic data, etc.), a determination may be made as to which of the final distance values should be used for each object 306 may be made).  
Regarding independent Claim 10, which is a corresponding apparatus claim of independent method claim 1, Kwon et al. (‘893) anticipates all the claimed invention as shown above for claim 1. 
Regarding Claim 11, Kwon et al. (‘893) anticipates “sensor system, comprising: a sensor (paragraph 7: systems and methods are disclosed that accurately and robustly predict distances to objects, obstacles, a free-space boundary, and/or other portions of an environment using a deep neural network (DNN) trained with sensor data—such as LIDAR data, RADAR data, SONAR data, image data, and/or the like—and/or free-space boundary information generated by one or more DNNs, object detection algorithms, and/or computer vision algorithms...using sensor data, future motion of the ego-vehicle, and/or free-space boundary information for training the DNN, the predictions of the DNN in deployment—when using image data alone, in embodiments—are accurate and reliable even for driving surfaces that are curved or otherwise not flat; paragraph 49: the present disclosure may be described with respect to an example autonomous vehicle 2100 (alternatively referred to herein as “vehicle 2100”, “ego- vehicle 2100”, or “autonomous vehicle 2100,” an example of which is described with respect to FIGS. 21A-21D, this is not intended to be limiting...the systems and methods described herein may be used by, without limitation, non-autonomous vehicles, semi-autonomous vehicles (e.g., in one or more adaptive driver assistance systems (ADAS)), robots, warehouse vehicles, off-road vehicles, flying vessels, boats, shuttles, emergency response vehicles, motorcycles, electric or motorized bicycles, aircraft, construction vehicles, underwater craft, drones, and/or other vehicle types); and 
a device configured to operate the sensor (Figure 21C: SoC 2104), the device configured to: 
ascertain an ego trajectory of the sensor (paragraph 146: as the vehicle 2100 traverses the environment, the location of the origin point of the vehicle 2100 over time (e.g., as represented by ego-motion trajectory 1508 in Figure 15A, which may represent an accumulation of 3D motion of the vehicle 2100) may be tracked such that once the vehicle 2100 reaches the point in world-space that corresponds to the free-space boundary); 
generate adaptation signals for adapting at least one operating parameter of the sensor based on the ascertained ego trajectory (paragraph 146: the location information may be used to determine the profile information for the driving surface at that point—or for a plane including that point. Thus, the elevation, curve, change in position, contour, and/or other profile information corresponding to the driving surface may be determined using the ego-motion data 1404); and 
output the adaptation signals to adapt the at least one operating parameter of the sensor based on the adaptation signals (paragraph 146: the ego-motion data 1404 may be used to generate a representation of the profile of the ground plane or driving surface such that—since the free-space boundary points are assumed to be located on the driving surface—the predictions of the distances or depths to the free-space boundary are more accurate).”
Regarding Claim 12, Kwon et al. (‘893) anticipates “motor vehicle, comprising: a sensor system, including: a sensor of the motor vehicle (paragraph 7: systems and methods are disclosed that accurately and robustly predict distances to objects, obstacles, a free-space boundary, and/or other portions of an environment using a deep neural network (DNN) trained with sensor data—such as LIDAR data, RADAR data, SONAR data, image data, and/or the like—and/or free-space boundary information generated by one or more DNNs, object detection algorithms, and/or computer vision algorithms...using sensor data, future motion of the ego-vehicle, and/or free-space boundary information for training the DNN, the predictions of the DNN in deployment—when using image data alone, in embodiments—are accurate and reliable even for driving surfaces that are curved or otherwise not flat; paragraph 49: the present disclosure may be described with respect to an example autonomous vehicle 2100 (alternatively referred to herein as “vehicle 2100”, “ego- vehicle 2100”, or “autonomous vehicle 2100,” an example of which is described with respect to FIGS. 21A-21D, this is not intended to be limiting...the systems and methods described herein may be used by, without limitation, non-autonomous vehicles, semi-autonomous vehicles (e.g., in one or more adaptive driver assistance systems (ADAS)), robots, warehouse vehicles, off-road vehicles, flying vessels, boats, shuttles, emergency response vehicles, motorcycles, electric or motorized bicycles, aircraft, construction vehicles, underwater craft, drones, and/or other vehicle types); and 
a device configured to operate the sensor (Figure 21C: SoC 2104), the device configured to: ascertain an ego trajectory of the sensor (paragraph 146: as the vehicle 2100 traverses the environment, the location of the origin point of the vehicle 2100 over time (e.g., as represented by ego-motion trajectory 1508 in Figure 15A, which may represent an accumulation of 3D motion of the vehicle 2100) may be tracked such that once the vehicle 2100 reaches the point in world-space that corresponds to the free-space boundary); 
generate adaptation signals for adapting at least one operating parameter of the sensor based on the ascertained ego trajectory (paragraph 146: the location information may be used to determine the profile information for the driving surface at that point—or for a plane including that point. Thus, the elevation, curve, change in position, contour, and/or other profile information corresponding to the driving surface may be determined using the ego-motion data 1404); and 
output the adaptation signals to adapt the at least one operating parameter of the sensor based on the adaptation signals (paragraph 146: the ego-motion data 1404 may be used to generate a representation of the profile of the ground plane or driving surface such that—since the free-space boundary points are assumed to be located on the driving surface—the predictions of the distances or depths to the free-space boundary are more accurate)”.  
Regarding Claim 13, Kwon et al. (‘893) anticipates “non-transitory machine-readable memory medium on which is stored a computer program for operating a sensor of a motor vehicle, the computer program, when executed by a computer (paragraph 290: paragraph 102: a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory...the method 600 may also be embodied as computer-usable instructions stored on computer storage media), causing the computer to perform the following steps:
ascertaining an ego trajectory of the sensor (paragraph 146: as the vehicle 2100 traverses the environment, the location of the origin point of the vehicle 2100 over time (e.g., as represented by ego-motion trajectory 1508 in Figure 15A, which may represent an accumulation of 3D motion of the vehicle 2100) may be tracked such that once the vehicle 2100 reaches the point in world-space that corresponds to the free-space boundary); 
generating adaptation signals for adapting at least one operating parameter of the sensor based on the ascertained ego trajectory (paragraph 146: the location information may be used to determine the profile information for the driving surface at that point—or for a plane including that point. Thus, the elevation, curve, change in position, contour, and/or other profile information corresponding to the driving surface may be determined using the ego-motion data 1404); and 
outputting the adaptation signals to adapt the at least one operating parameter of the sensor based on the adaptation signals (paragraph 146: the ego-motion data 1404 may be used to generate a representation of the profile of the ground plane or driving surface such that—since the free-space boundary points are assumed to be located on the driving surface—the predictions of the distances or depths to the free-space boundary are more accurate)”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2022/0019893 A1), and further in view of Eggert et al. (US 2016/0236683 A1).
Regarding Claim 3, which is dependent on independent claim 1, Kwon et al. (‘893) discloses the method of claim 1. Kwon et al. (‘893) further discloses “the at least one operating parameter is, in each case, an element selected from the following group of parameters: 
an evaluation algorithm parameter which specifies an evaluation algorithm for evaluating a measurement of the sensor (paragraph 7: embodiments of the present disclosure relate to distance to obstacle, object, and/or free-space boundary computations in autonomous machine applications. Systems and methods are disclosed that accurately and robustly predict distances to objects, obstacles, a free-space boundary, and/or other portions of an environment using a deep neural network (DNN) trained with sensor data—such as LIDAR data, RADAR data, SONAR data, image data, and/or the like—and/or free-space boundary information generated by one or more DNNs, object detection algorithms, and/or computer vision algorithms; paragraph 9: a camera adaptation algorithm may be used to overcome the variance in intrinsic characteristics across camera models), an image size parameter which specifies an image size of a sensor image of the sensor (paragraph 75: camera adaptation 112 may include applying a scaling factor to camera-based image labels...as a non-limiting example, if a camera with a 60 degree field of view is used as a reference camera, a multiplier of 2× may be applied to labels of images of exactly the same scene produced by a camera with a 120 degree field of view, because the objects produced by this camera will look half the size compared to those generated by the reference camera. Similarly, as another non-limiting example, if the same reference camera is used, a multiplier of negative 2× may be applied to labels of images of exactly the same scene produced by a camera with a 30 degree field of view, because the objects produced by this camera will look twice the size compared to those generated by the reference camera), an resolution parameter which specifies a resolution and/or a pixel size of a sensor image of the sensor (paragraph 97: the deconvolutional layer(s) may be used to up-sample to a spatial resolution that is equal to the spatial resolution of the input images (e.g., the sensor data 102) to the machine learning model(s) 104, or used to up-sample to the input spatial resolution of a next layer; paragraph 157: a free-space distance 1408A (and/or a distance 1410) may be predicted by the machine learning model(s) 104 at a spatial resolution that is four times less than the spatial resolution of the input image and thus the corresponding ground truth depth map), a measurement characteristic variable parameter which specifies at least one measurement characteristic variable of a measurement to be carried out using the sensor (paragraph 62: he dimensions of the cropped bounding shapes 308 may be determined differently for different sides or edges of the cropped bounding shapes 308...a bottom crop of the bounding shape 304 to generate a corresponding cropped bounding shape 308 may be a different amount, percentage, or ratio than a top crop, a left side crop, and/or a right side crop, a top crop of the bounding shape 304 to generate a corresponding cropped bounding shape 308 may be a different amount, percentage, or ratio than a bottom crop, a left side crop, and/or a right side crop, and so on...a bottom crop may be a set amount, percentage, or ratio for each cropped bounding shape 308 while the top crop may change based on some factor or variable—such as distance from the reference location, type of object, etc.—or vice versa. As a non-limiting example, the bottom crop may always be 10%, while the top crop may be in a range between 10% and 20%, where a value within the range is determined based on some function of distance of the object 306 from a reference location).  
Kwon et al. (‘893) does not explicitly disclose “an aperture parameter which specifies a length of a virtual aperture of the sensor.”
Eggert et al. (‘683) relates to advanced driver assistant systems which assist a driver in driving a vehicle on which the system is mounted. Eggert et al. (‘683) teaches “an aperture parameter which specifies a length of a virtual aperture of the sensor (paragraph 12: based on the map data and the mathematical model of the sensing means a Virtual sensing means output is generated...the mathematical model of the sensing means describes the relative position of the sensing means to the position estimated for example by the GPS, but also characteristics of the sensing means itself. In case of a camera this could be for example the aperture, the sensing range, the focal length and so on...the Virtual sensing means output is an output that corresponds to an output of the sensing means if the sensing means sensed the scene defined by the information included in the map data from the position and orientation that was assigned to the sensing means. Techniques for generating such Virtual sensing means output as such are known in the art and thus do not need to be described here in detail...a first, Virtual sensor means output is generated which is obtained not by in fact physically sensing the environment of the ego-vehicle but which is a simulation of sensing of the environment based on information derived from the map data).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kwon et al. (‘893) with the teaching of Eggert et al. (‘683) for improving prediction results for trajectory of ego-vehicle (Eggert et al. (‘683)– paragraph 16). In addition, both the prior art references, (Kwon et al. (‘893) and Eggert et al. (‘683)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting data from sensor mounted on vehicle, determining ego trajectory based on sensor data, generating adaptation signal based on trajectory information. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2022/0019893 A1)/Eggert et al. (US 2016/0236683 A1), in view of Lipson et al. (US 2019/0086513 A1), and further in view of Wiebel-Herboth et al. (US 2019/0118834 A1) and Sego (US 9,176,226 B1).
Regarding Claim 4, which is dependent on claim 3, Kwon et al. (‘893)/Eggert et al. (‘683) discloses the method of claim 3. Kwon et al. (‘893)/Eggert et al. (‘683) does not explicitly disclose “the sensor is a propagation time measurement sensor, the at least one measurement characteristic variable in each case being an element selected from the following group of measurement characteristic variables: an inter-pulse distance, a pulse shape parameter, a bandwidth of a pulse, a sample rate for generating and scanning the pulse, a pulse duration.”
Lipson et al. (‘513) relates to autonomous and semiautonomous vehicles using sensors. Lipson et al. (‘513) teaches “the sensor is a propagation time measurement sensor (paragraph 83: once the data has been received from the transmitter 510 and/or the receiver 530, the processor 540 determines the distance to an object in response to the data representing the reflected representation of the laser... if the received laser pulse has a greater time duration that the transmitted laser pulse, then it can be assumed that the light pulse was incident on an inclined surface, as a LiDAR pulse will widen upon reflection from an inclined surface due to the increased propagation time of one portion of the light pulse...for example, at 60 m, a 0.5° beam creates λ=0.5 m distance spread at 45° surface. If g(t) is the shape of a pulse reflected from a perpendicular surface), the at least one measurement characteristic variable in each case being an element selected from the following group of measurement characteristic variables: a pulse shape parameter(paragraph 83: once the data has been received from the transmitter 510 and/or the receiver 530, the processor 540 determines the distance to an object in response to the data representing the reflected representation of the laser...the processor 540 compares the duration of the transmitted laser pulse to the duration of the corresponding received data pulse...if the received laser pulse has a greater time duration that the transmitted laser pulse, then it can be assumed that the light pulse was incident on an inclined surface, as a LiDAR pulse will widen upon reflection from an inclined surface due to the increased propagation time of one portion of the light pulse...for example, at 60 m, a 0.5° beam creates λ=0.5 m distance spread at 45° surface. If g(t) is the shape of a pulse reflected from a perpendicular surface), a pulse duration (paragraph 83: the processor 540 compares the duration of the transmitted laser pulse to the duration of the corresponding received data pulse...if the received laser pulse has a greater time duration that the transmitted laser pulse, then it can be assumed that the light pulse was incident on an inclined surface, as a LiDAR pulse will widen upon reflection from an inclined surface due to the increased propagation time of one portion of the light pulse...for example, at 60 m, a 0.5° beam creates λ=0.5 m distance spread at 45° surface. If g(t) is the shape of a pulse reflected from a perpendicular surface).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kwon et al. (‘893)/Eggert et al. (‘683) with the teaching of Lipson et al. (‘513) for improved target object detection (Lipson et al. (‘513)– paragraph 1). In addition, all prior art references, (Kwon et al. (‘893), Eggert et al. (‘683) and Lipson et al. (‘513)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting data from sensor mounted on vehicle, determining trajectory based on sensor data, generating adaptation signal based on trajectory information. 
Wiebel-Herboth et al. (‘834) relates to operating an ego-vehicle in assessing a dynamic environment. Wiebel-Herboth et al. (‘834) teaches “an inter-pulse distance (claim 10: the actuator is configured to cause a tactile stimulation of the person based on the generated signal encoding the time-to-event or distance or distance variation, wherein the time-to-event or distance or distance variation is encoded in at least one of a waveform such as in an inter-pulse interval and a pulse duration of the tactile stimulation).” 	
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kwon et al. (‘893)/Eggert et al. (‘683)/Lipson et al. (‘513) with the teaching of Wiebel-Herboth et al. (‘834) for improving prediction results for trajectory in dynamic environment (Wiebel-Herboth et al. (‘834)– paragraph 7). In addition, all prior art references, (Kwon et al. (‘893), Eggert et al. (‘683), Lipson et al. (‘513) and Wiebel-Herboth et al. (‘834)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting data from sensor mounted on vehicle, determining ego trajectory based on sensor data, generating adaptation signal based on trajectory information. 
Sego (‘226) relate to method, system and computer program product for generating images from return or backscattered radar signals and using radar tomography and Doppler-based projections. Sego (‘226) teaches “a bandwidth of a pulse (column 7 line 58 – column 8 line 13: in block 520, the sequence of range returns in each pulse repetition interval (PRI) may be coherently summed over the frequency range (effectively reducing waveform bandwidth) or forward Fourier transformed to account for waveform bandwidth in the image reconstruction process. If forward transformed the following operations (operations 502 through 504) are applied to each spectral component, followed by an inverse transform applied to each focused pixel/voxel over the frequency range), a sample rate for generating and scanning the pulse (column 6 lines 12-26: in block 108, the return radar signals from the target area may be uniformly sampled at a predetermined interval over the aperture angle of the radar system...the return radar signals or backscattered signal may be uniformly sampled at a rate consistent with the beam width of the antenna of the radar system and ground speed of the radar system, as derived from minimal aliasing requirements of the synthetic subapertures used for the development of the Doppler-based projections. Temporal sampling requirements or the sampling interval may be driven by specific properties of the waveform of the response or return radar signals, in conjunction with any time gating to limit the location and range extent of the collected samples. There may also be spatial sampling constraints that associate the phase-artifact-free region of the image with an interval between spatial samples).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kwon et al. (‘893)/Eggert et al. (‘683)/Lipson et al. (‘513)/Wiebel-Herboth et al. (‘834) with the teaching of Sego (‘226) for improving prediction results for trajectory of vehicle using high resolution image (Sego (‘226)– column 1 lines 12-21). In addition, all prior art references, (Kwon et al. (‘893), Eggert et al. (‘683), Lipson et al. (‘513) Wiebel-Herboth et al. (‘834), and Sego (‘226)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting data from sensor mounted on vehicle, determining ego trajectory based on sensor data, generating adaptation signal based on trajectory information. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2022/0019893 A1)/Eggert et al. (US 2016/0236683 A1)/Lipson et al. (US 2019/0086513 A1)/Wiebel-Herboth et al. (US 2019/0118834 A1)/Sego (US 9,176,226 B1), and further in view of Kaufhold (US 2016/0019458 A1).
Regarding Claim 5, which is dependent on claim 4, Kwon et al. (‘893)/Eggert et al. (‘683) discloses the method of claim 4. Kwon et al. (‘893)/Eggert et al. (‘683)/Lipson et al. (‘513)/Wiebel-Herboth et al. (‘834)/Sego (‘226) does not explicitly disclose “the sensor is a SAR radar sensor.”
Kaufhold (‘458) relates to systems and methods for utilizing deep learning algorithms, onboard pipelined processing architectures, and improvements in portable computing systems to improve automated onboard recognition of objects within synthetic aperture radar signals obtained from vehicles. Kaufhold (‘458) teaches “the sensor is a SAR radar sensor (paragraph 75:  the SAR Sensor 407 onboard Flying Vehicle 405 may use GPU 410 to collect SAR Sensor Data 415 from SAR Sensor 407and then perform a Real Time SAR Reconstruction Process 420 on the collected SAR Sensor Data 415 to generate SAR Image Data 425).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kwon et al. (‘893)/Eggert et al. (‘683)/Lipson et al. (‘513)/Wiebel-Herboth et al. (‘834)/Sego (‘226) with the teaching of Kaufhold (‘458) providing advances to object recognition algorithms for sensors on vehicles (Kaufhold (‘458)– paragraph 15). In addition, all prior art references, (Kwon et al. (‘893), Eggert et al. (‘683), Lipson et al. (‘513) Wiebel-Herboth et al. (‘834), Sego (‘226) and Kaufhold (‘458)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting data from sensor mounted on vehicle, determining trajectory based on sensor data, generating adaptation signal based on trajectory information. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2022/0019893 A1), and further in view of Wiebel-Herboth et al. (US 2019/0118834 A1).
Regarding Claim 6, which is dependent on independent claim 1, Kwon et al. (‘893) discloses the method of claim 1. Kwon et al. (‘893) does not explicitly disclose “ascertaining at least one instantaneous dynamic characteristic variable of the sensor, the adaptation signals being generated based on the at least one instantaneous dynamic characteristic variable,”
Wiebel-Herboth et al. (‘834) relates to operating an ego-vehicle in assessing a dynamic environment. Wiebel-Herboth et al. (‘834) teaches “ascertaining at least one instantaneous dynamic characteristic variable of the sensor, the adaptation signals being generated based on the at least one instantaneous dynamic characteristic variable (paragraph 8: assessing a dynamic environment while operating an ego-vehicle; paragraph 12: The method has a capability to encode a time-to-event, for example a time-to-contact or a similar measure of relative distance and relative velocity corresponding to a distance variation between the entities in the direct environment of an ego-vehicle in real-time by means of a feedback signal directly perceivable by the person; paragraph 28: assessing the dynamic environment by estimating the time-to-event, the distance or the distance variation and generates the signal for driving the actuator and indicative of the time-to-event, the distance or the distance variation with respect to a region of the dynamic environment).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kwon et al. (‘893) with the teaching of Wiebel-Herboth et al. (‘834) for improving prediction results for trajectory in dynamic environment (Wiebel-Herboth et al. (‘834)– paragraph 7). In addition, all prior art references, (Kwon et al. (‘893) and Wiebel-Herboth et al. (‘834)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting data from sensor mounted on vehicle, determining ego trajectory based on sensor data, generating adaptation signal based on trajectory information. 
Regarding Claim 7, which is dependent on claim 6, Kwon et al. (‘893)/Wiebel-Herboth et al. (‘834) discloses the method of claim 1. Kwon et al. (‘893) does not explicitly disclose “the at least one instantaneous dynamic variable of the sensor includes an ego velocity of the sensor and/or an ego acceleration of the sensor,”
Wiebel-Herboth et al. (‘834) relates to operating an ego-vehicle in assessing a dynamic environment. Wiebel-Herboth et al. (‘834) teaches “the at least one instantaneous dynamic variable of the sensor includes an ego velocity of the sensor and/or an ego acceleration of the sensor (paragraph 89: In combination with information about the velocity and acceleration and geometry of the ego-vehicle, as well as topographic information such as about road curvature and road inclination obtained from available map data or based on online measurements, predictions about future collisions of the ego-vehicle with other entities such as one or more target vehicles may be computed; paragraph 98: according to the estimated speed, the person then adjusts his behavior suitably to select an appropriate fitting gap between other entities and adjusts the speed of the ego-vehicle accordingly. The method is particularly advantageous for the person driving the ego-vehicle in assessing the traffic situation, by encoding the estimate for the time to contact or relative vehicle speeds to the other vehicles in the traffic situation. Using the gaze behavior of the person, which drives the ego-vehicle to trigger activation of the system, or to vary the system functionality ensures that the system focusses on relevant regions of dynamic environment constituting the traffic situation in an intuitive manner in order to cope with the encountered traffic situation; paragraph 99: driving the ego-vehicle under difficult environmental conditions such as rain, snow, fog, twilight and/or night involves dynamically changing environments. In particular assessing a speed of the ego-vehicle, or the relative or absolute speed of other target object in the environment may be particularly difficult or even impossible. The assistance method can be advantageously employed in assessing the traffic situation by encoding the time-to-contact to other entities which are denoted by the user as relevant or at least present in the environment).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kwon et al. (‘893) with the teaching of Wiebel-Herboth et al. (‘834) for improving prediction results for trajectory in dynamic environment (Wiebel-Herboth et al. (‘834)– paragraph 7). In addition, all prior art references, (Kwon et al. (‘893) and Wiebel-Herboth et al. (‘834)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting data from sensor mounted on vehicle, determining ego trajectory based on sensor data, generating adaptation signal based on trajectory information. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2022/0019893 A1), and further in view of Gagarian et al. (US 8,306,747 B1).
Regarding Claim 8, which is dependent on independent claim 1, Kwon et al. (‘893) discloses the method of claim 1. Kwon et al. (‘893) does not explicitly disclose “the ascertained ego trajectory is restricted to a trajectory, which includes the position of the sensor during a measuring cycle of the sensor, in a ramp sequence, at at least three different points in time.”
Gagarian et al. (‘747) relates to enhanced imaging using radar sensors for vehicle trajectory. Gagarian et al. (‘747)  teaches “the ascertained ego trajectory is restricted to a trajectory, which includes the position of the sensor during a measuring cycle of the sensor, in a ramp sequence, at at least three different points in time (Figure 6; Figure 9; column 30 lines 61-67: by making measurements at two, three or multiple points along the multi-spectral curve and back calculating .di-elect cons..sub.1 values for each measurement using the characteristic slope of the curve).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kwon et al. (‘893) with the teaching of Gagarian et al. (‘747) for improving prediction results for trajectory of vehicle by enhanced imaging resolution (Gagarian et al. (‘747) – column 10 lines 20-23). In addition, all prior art references, (Kwon et al. (‘893) and Gagarian et al. (‘747)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting data from sensor mounted on vehicle, determining ego trajectory based on sensor data, generating adaptation signal based on trajectory information. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2022/0019893 A1), and further in view of Kaufhold (US 2016/0019458 A1).
Regarding Claim 9, which is dependent on independent claim 1, Kwon et al. (‘893) discloses the method of claim 1. Kwon et al. (‘893) does not explicitly disclose “the sensor is a synthetic aperture sensor (SAR sensor).”
Kaufhold (‘458) relates to systems and methods for utilizing deep learning algorithms, onboard pipelined processing architectures, and improvements in portable computing systems to improve automated onboard recognition of objects within synthetic aperture radar signals obtained from vehicles. Kaufhold (‘458) teaches “the sensor is a synthetic aperture sensor (SAR sensor) (paragraph 75:  the SAR Sensor 407 onboard Flying Vehicle 405 may use GPU 410 to collect SAR Sensor Data 415 from SAR Sensor 407and then perform a Real Time SAR Reconstruction Process 420 on the collected SAR Sensor Data 415 to generate SAR Image Data 425)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kwon et al. (‘893) with the teaching of Kaufhold (‘458) providing advances to object recognition algorithms for sensors on vehicles (Kaufhold (‘458)– paragraph 15). In addition, all prior art references, (Kwon et al. (‘893) and Kaufhold (‘458)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting data from sensor mounted on vehicle, determining trajectory based on sensor data, generating adaptation signal based on trajectory information. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaper et al. (US 10,20712 B2) describes that a control system which is adapted and intended for application in a vehicle or motor vehicle detects following vehicles on the basis of environmental data obtained from one or several environmental sensors disposed on the vehicle; column 9 line 59- column 10 line 3: the demarcation line(s) 310) determined from the environmental data also on the basis of a travel progression of the own vehicle ego detected by other vehicle sensors (not shown) (column 1 line 66 – column 2 line 23).
Amini et al. (US 2020/0088525 A1) describes getting perceptual features from sensor data and extracts un-routed-map features from un-routed map data...the trajectory of an ego vehicle or an external road agent can be predicted based, at least in part, on the parameters of the probability distribution...based at least in part on a combination of those extracted features, the system can output the parameters of a probability distribution for one or more steering trajectories that are available to a vehicle at a given instant in time...one or more vehicle systems of an ego vehicle can be controlled in response to the predicted trajectory of the ego vehicle or an external road agent. In some embodiments, if a routed version of the same map data is also provided as input, the system can combine features extracted from the routed map data with the other extracted features (from the sensor data and the un-routed map data) to output a deterministic steering control signal to drive an ego vehicle autonomously in accordance with the specified route (paragraph 20).
Jurca et al. (US 2018/0257647 A1) describes a system and method for the detection of irregular or anomalous trajectories of a neighboring vehicle, and in particular of a vehicle driving in front of a present vehicle (paragraph 2); according to the present specification, data that is collected by ADAS sensors, for example, an ADAS forward mono camera, a stereo camera, an ADAS rear view camera, an ADAS surround view camera, an ADAS Radar, or ADAS Lidar, and/or received by V2X communications, may be used to...1) Detect if a vehicle  in front moves in a sinuous line or deviates from its traffic lane (paragraphs 8-9); identify the vehicles whose drivers are affected by fatigue and/or other adverse conditions in a hazardous grade based on the moving trajectory of the vehicle (paragraph 12); detection of a potentially dangerous vehicle by an ego-vehicle, i.e., a highly or fully automated driving vehicle) (paragraphs 15-16: the driving path of the ego-vehicle may be altered and/or other corrective measures performed (paragraph 15);  initiate a data recording from ADAS sensors and/or V2X communications, such as example images from camera sensors, when a critical hazardous situation is detected by the system (paragraph 168).

Contact Informaiton
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648